DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 04 August 2022.
Claims 1, 5, 7, 11, 13, and 17 were amended.
Claims 3, 4, 9, 10, 15, and 16 were cancelled.
Claims 21-26 were added.
Claims 1, 2, 5-8, 11-14, and 17-26 are pending in this Office Action.


Response to Amendment
The objection to the specification regarding the title was addressed and is withdrawn.
Applicant’s amendments and arguments with respect to claims 1, 2, 5-8, 11-14, and 17-20 and new claims 21-26 filed on 04 August 2022 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11-14, 17-20, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over by Mori et al. (U.S. 2018/0253712) and further in view of Shapiro et al. (U.S. 8,643,875).

With respect to claim 1, Mori teaches a server device (Mori, page 3, paragraphs 27-32), comprising: a communication interface configured to communicate with one or more publisher devices (Mori, Fig. 1, element 1; page 2, paragraph 25) and one or more subscriber devices (Mori, page 4, paragraph 42); a memory that stores data indicating a message type (Mori, pages 4-5, paragraph 43) that may be issued by one or more of the publisher devices (Mori, Fig. 1, element 1; page 2, paragraph 25), to which messages of the message type will be transmitted if the condition is satisfied (Mori, page 4, paragraph 42); and a processor configured to: upon receipt of message information including a message (Mori, page 2, paragraph 25) and message type from a publisher device (Mori, Fig. 1, element 1; page 2, paragraph 25), refer to the data stored in the memory (Mori, page 4, paragraph 42) and determine whether the condition associated with the message type is satisfied by the message, and upon determining that the condition is satisfied (Mori, Figs. 3 and 5; page 3, paragraph 32; and page 5, paragraphs 45-46), control the communication interface (Mori, pages 4-5, paragraph 43) to transmit the message to the one or more of the subscriber devices (Mori, page 4, paragraph 42) indicated by the corresponding destination information (Mori, Fig. 3, lines 1 and 2; page 3, paragraph 32).
Mori does not explicitly teach the message type being stored in association with both a condition for filtering messages of the message type and destination information indicating one or more of the subscriber devices; wherein the publisher devices include a point-of-sale (POS) terminal configured to issue first message information including receipt data as a message and a first message type indicating that the message is receipt data, the subscriber devices include at least one of a first device configured to control printing of paper receipts and a second device configured to distribute electronic receipts, said at least one of the first and second devices being associated with the first message type in the data stored in the memory, the processor is further configured to determine whether the message type of the received message information is the first message type, and when the message type of the received message information is the first message type and the condition associated with the message type is satisfied, the message is transmitted to said at least one of the first and second devices.
However, Shapiro teaches the message type (Shapiro, col. 6 lines 60-67) being stored in association with both a condition for filtering messages of (Shapiro, col. 7, line 10-42 and col. 13, lines 26-34) the message type (Shapiro, col. 6 lines 60-67) and destination information indicating (Shapiro, col. 12, lines 19-26) one or more of the subscriber devices (Shapiro, Fig. 3, element 150; col. 10, lines 53-57); wherein the publisher devices include a point-of-sale (POS) terminal (Shapiro, Fig. 1, element 110; col. 5, lines 1-17) configured to issue first message information including receipt data as a message (Shapiro, Fig. 9; col. 7, lines 10-42 and col. 13, lines 19-22) and a first message type (Shapiro, col. 6 lines 60-67) indicating that the message is receipt data (Shapiro, Fig. 9; col. 7, lines 10-42 and col. 13, lines 19-22), the subscriber devices include at least one of a first device configured to control printing of paper receipts (Shapiro, Fig. 2, element 100; col. 7, lines 21-23) and a second device configured to distribute electronic receipts (Shapiro, Fig. 2, element 130; col. 7, lines 26-52), said at least one of the first (Shapiro, Fig. 2, element 100; col. 7, lines 21-23) and second devices (Shapiro, Fig. 2, element 130; col. 7, lines 26-52) being associated with the first message type in the data stored in the memory (Shapiro, col. 6 lines 60-67), the processor is further configured to determine (Shapiro, col. 6, lines 65-67) whether the message type of the received message information is the first message type (Shapiro, col. 6 lines 60-67), and when the message type of the received message information is the first message type (Shapiro, col. 6 lines 60-67) and the condition associated with the message type is satisfied (Shapiro, col. 7, line 10-42 and col. 13, lines 26-34), the message is transmitted to said at least one of the first (Shapiro, Fig. 2, element 100; col. 7, lines 21-23) and second devices (Shapiro, Fig. 2, element 130; col. 6, lines 21-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mori in view of Shapiro in order to enable the message type being stored in association with both a condition for filtering messages of the message type and destination information indicating one or more of the subscriber devices; wherein the publisher devices include a point-of-sale (POS) terminal configured to issue first message information including receipt data as a message and a first message type indicating that the message is receipt data, the subscriber devices include at least one of a first device configured to control printing of paper receipts and a second device configured to distribute electronic receipts, said at least one of the first and second devices being associated with the first message type in the data stored in the memory, the processor is further configured to determine whether the message type of the received message information is the first message type, and when the message type of the received message information is the first message type and the condition associated with the message type is satisfied, the message is transmitted to said at least one of the first and second devices. One would be motivated to do so in order to satisfy a need for improved systems that avoid the waste associated with unwanted receipts, that e-mail a receipt to a customer, that allow a customer to obtain a printed receipt at the store location and that enable marketing capabilities associated with e-mailed receipts (Shapiro, col. 1, lines 30-34).	
	
With respect to claim 2, the combination of Mori and Shapiro teaches the invention described in claim 1, including the server device wherein the condition is whether the message includes a predetermined character string (Mori, Fig. 3, lines 1 and 2; page 3, paragraph 32).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 5, the combination of Mori and Shapiro teaches the invention described in claim 1, including the server device wherein the condition is whether the message includes a character string indicating that the message contains electronic receipt data (Mori, Fig. 3, lines 1 and 2; page 3, paragraph 32).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 6, the combination of Mori and Shapiro teaches the invention described in claim 1, including the server device wherein the processor is further configured to perform a predetermined process if the condition is satisfied for a message (Mori, Figs. 3 and 5; page 3, paragraph 32; and page 5, paragraphs 45-46).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 7, Mori teaches a communication method for a server device (Mori, page 3, paragraphs 27-32) configured to handle communication between a publisher device (Mori, Fig. 1, element 1; page 2, paragraph 25) and a subscriber device (Mori, page 4, paragraph 42), the communication method comprising: storing data indicating a message type (Mori, pages 4-5, paragraph 43) that may be issued by a publisher device (Mori, Fig. 1, element 1; page 2, paragraph 25), to which messages of the message type will be transmitted if the condition is satisfied (Mori, page 4, paragraph 42); upon receipt of message information including a message (Mori, page 2, paragraph 25) and message type from the publisher device (Mori, Fig. 1, element 1; page 2, paragraph 25), determining whether a condition associated with the message type is satisfied by the message; and upon determining that the condition is satisfied for the message (Mori, Figs. 3 and 5; page 3, paragraph 32; and page 5, paragraphs 45-46), transmitting the message to the subscriber device (Mori, page 4, paragraph 42) indicated by the corresponding destination information (Mori, Fig. 3, lines 1 and 2; page 3, paragraph 32).
Mori does not explicitly teach the message type being stored in association with both a condition for filtering messages of the message type and destination information indicating a subscriber device; wherein the publisher devices include a point-of-sale (POS) terminal configured to issue first message information including receipt data as a message and a first message type indicating that the message is receipt data, the subscriber devices include at least one of a first device configured to control printing of paper receipts and a second device configured to distribute electronic receipts, said at least one of the first and second devices being associated with the first message type in the data stored in the memory, the processor is further configured to determine whether the message type of the received message information is the first message type, and when the message type of the received message information is the first message type and the condition associated with the message type is satisfied, the message is transmitted to said at least one of the first and second devices.
However, Shapiro teaches the message type (Shapiro, col. 6 lines 60-67) being stored in association with both a condition for filtering messages of (Shapiro, col. 7, line 10-42 and col. 13, lines 26-34) the message type (Shapiro, col. 6 lines 60-67) and destination information indicating (Shapiro, col. 12, lines 19-26) a subscriber device (Shapiro, Fig. 3, element 150; col. 10, lines 53-57); wherein the publisher devices include a point-of-sale (POS) terminal (Shapiro, Fig. 1, element 110; col. 5, lines 1-17) configured to issue first message information including receipt data as a message (Shapiro, Fig. 9; col. 7, lines 10-42 and col. 13, lines 19-22) and a first message type (Shapiro, col. 6 lines 60-67) indicating that the message is receipt data (Shapiro, Fig. 9; col. 7, lines 10-42 and col. 13, lines 19-22), the subscriber devices include at least one of a first device configured to control printing of paper receipts (Shapiro, Fig. 2, element 100; col. 7, lines 21-23) and a second device configured to distribute electronic receipts (Shapiro, Fig. 2, element 130; col. 7, lines 26-52), said at least one of the first (Shapiro, Fig. 2, element 100; col. 7, lines 21-23) and second devices (Shapiro, Fig. 2, element 130; col. 7, lines 26-52) being associated with the first message type in the data stored in the memory (Shapiro, col. 6 lines 60-67), the processor is further configured to determine (Shapiro, col. 6, lines 65-67) whether the message type of the received message information is the first message type (Shapiro, col. 6 lines 60-67), and when the message type of the received message information is the first message type (Shapiro, col. 6 lines 60-67) and the condition associated with the message type is satisfied (Shapiro, col. 7, line 10-42 and col. 13, lines 26-34), the message is transmitted to said at least one of the first (Shapiro, Fig. 2, element 100; col. 7, lines 21-23) and second devices (Shapiro, Fig. 2, element 130; col. 6, lines 21-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mori in view of Shapiro in order to enable the message type being stored in association with both a condition for filtering messages of the message type and destination information indicating a subscriber device; wherein the publisher devices include a point-of-sale (POS) terminal configured to issue first message information including receipt data as a message and a first message type indicating that the message is receipt data, the subscriber devices include at least one of a first device configured to control printing of paper receipts and a second device configured to distribute electronic receipts, said at least one of the first and second devices being associated with the first message type in the data stored in the memory, the processor is further configured to determine whether the message type of the received message information is the first message type, and when the message type of the received message information is the first message type and the condition associated with the message type is satisfied, the message is transmitted to said at least one of the first and second devices.	

With respect to claim 13, Mori teaches a communication system for subscription-based content delivery (Mori, page 3, paragraphs 27-32), comprising: one or more publisher devices (Mori, Fig. 1, element 1; page 2, paragraph 25) configured to issue a message (Mori, page 2, paragraph 25); one or more subscriber devices each configured to receive a message (Mori, page 4, paragraph 42) issued by the publisher devices (Mori, Fig. 1, element 1; page 2, paragraph 25); and a server device (Mori, page 3, paragraphs 27-32) including: a communication interface configured to communicate with the publisher devices (Mori, Fig. 1, element 1; page 2, paragraph 25) and the subscriber devices (Mori, page 4, paragraph 42), a memory that stores data indicating a message28(PATENT)Atty. Dkt. No.: TAI/3295US type (Mori, pages 4-5, paragraph 43) that may be issued by one or more of the publisher devices (Mori, Fig. 1, element 1; page 2, paragraph 25), to which messages of the message type will be transmitted if the condition is satisfied (Mori, page 4, paragraph 42), and a processor configured to: upon receipt of message information including a message (Mori, page 2, paragraph 25) and message type from a publisher device (Mori, Fig. 1, element 1; page 2, paragraph 25), refer to the data stored in the memory (Mori, page 4, paragraph 42) and determine whether the condition associated with the message type is satisfied by the message, and upon determining that the condition is satisfied for the message (Mori, Figs. 3 and 5; page 3, paragraph 32; and page 5, paragraphs 45-46), control the communication interface (Mori, pages 4-5, paragraph 43) to transmit the message to the one or more of the subscriber devices (Mori, page 4, paragraph 42) indicated by the corresponding destination information (Mori, Fig. 3, lines 1 and 2; page 3, paragraph 32).
Mori does not explicitly teach the message type being stored in association with both a condition for filtering messages of the message type and destination information indicating the subscriber devices; wherein the publisher devices include a point-of-sale (POS) terminal configured to issue first message information including receipt data as a message and a first message type indicating that the message is receipt data, the subscriber devices include at least one of a first device configured to control printing of paper receipts and a second device configured to distribute electronic receipts, said at least one of the first and second devices being associated with the first message type in the data stored in the memory, the processor is further configured to determine whether the message type of the received message information is the first message type, and when the message type of the received message information is the first message type and the condition associated with the message type is satisfied, the message is transmitted to said at least one of the first and second devices.
However, Shapiro teaches the message type (Shapiro, col. 6 lines 60-67) being stored in association with both a condition for filtering messages of (Shapiro, col. 7, line 10-42 and col. 13, lines 26-34) the message type (Shapiro, col. 6 lines 60-67) and destination information indicating (Shapiro, col. 12, lines 19-26) the subscriber devices (Shapiro, Fig. 3, element 150; col. 10, lines 53-57); wherein the publisher devices include a point-of-sale (POS) terminal (Shapiro, Fig. 1, element 110; col. 5, lines 1-17) configured to issue first message information including receipt data as a message (Shapiro, Fig. 9; col. 7, lines 10-42 and col. 13, lines 19-22) and a first message type (Shapiro, col. 6 lines 60-67) indicating that the message is receipt data (Shapiro, Fig. 9; col. 7, lines 10-42 and col. 13, lines 19-22), the subscriber devices include at least one of a first device configured to control printing of paper receipts (Shapiro, Fig. 2, element 100; col. 7, lines 21-23) and a second device configured to distribute electronic receipts (Shapiro, Fig. 2, element 130; col. 7, lines 26-52), said at least one of the first (Shapiro, Fig. 2, element 100; col. 7, lines 21-23) and second devices (Shapiro, Fig. 2, element 130; col. 7, lines 26-52) being associated with the first message type in the data stored in the memory (Shapiro, col. 6 lines 60-67), the processor is further configured to determine (Shapiro, col. 6, lines 65-67) whether the message type of the received message information is the first message type (Shapiro, col. 6 lines 60-67), and when the message type of the received message information is the first message type (Shapiro, col. 6 lines 60-67) and the condition associated with the message type is satisfied (Shapiro, col. 7, line 10-42 and col. 13, lines 26-34), the message is transmitted to said at least one of the first (Shapiro, Fig. 2, element 100; col. 7, lines 21-23) and second devices (Shapiro, Fig. 2, element 130; col. 6, lines 21-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mori in view of Shapiro in order to enable the message type being stored in association with both a condition for filtering messages of the message type and destination information indicating the subscriber devices; wherein the publisher devices include a point-of-sale (POS) terminal configured to issue first message information including receipt data as a message and a first message type indicating that the message is receipt data, the subscriber devices include at least one of a first device configured to control printing of paper receipts and a second device configured to distribute electronic receipts, said at least one of the first and second devices being associated with the first message type in the data stored in the memory, the processor is further configured to determine whether the message type of the received message information is the first message type, and when the message type of the received message information is the first message type and the condition associated with the message type is satisfied, the message is transmitted to said at least one of the first and second devices.	

With respect to claim 19, the combination of Mori and Shapiro teaches the invention described in claim 13, including the communication system wherein each of the subscriber devices is configured to perform a predetermined process upon receipt of the message (Mori, Figs. 3 and 5; page 3, paragraph 32; and page 5, paragraphs 45-46).
The combination of references is made under the same rationale as claim 13 above.

With respect to claim 20, the combination of Mori and Shapiro teaches the invention described in claim 19, including the communication system wherein the predetermined process (Mori, Figs. 3 and 5; page 3, paragraph 32; and page 5, paragraphs 45-46) includes at least one of printing the message (Mori, Fig. 5, top receipt; page 5, paragraph 45) and displaying the message (Mori, Fig. 5, bottom receipt; page 5, paragraph 46).
The combination of references is made under the same rationale as claim 13 above.

With respect to claim 22, the combination of Mori and Shapiro teaches the invention described in claim 1, including the server device wherein the message information does not include the destination information (Shapiro, col. 12, lines 19-28).
The combination of references is made under the same rationale as claim 1 above.

Claims 8, 11, 12, 14, 17, 18, 24, and 26 do not teach or define any new limitations above claims 2, 5, 6, and 22 and therefore are rejected for similar reasons.


Allowable Subject Matter
Claims 21, 23, and 25 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all limitations of the base claim, and all limitations of any intervening claims in the chain of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

September 9, 2022